DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed December 18, 2020.  Claims 1, 7, 8, 10, 11, 25, 30, 32, 34, and 35 are currently amended.  Claims 12-24 were previously canceled.  Claims 1-11 and 25-35 are pending review in this correspondence.

Response to Amendment
	Objection to claims 8, 10, 11, 30, 32, 34, and 35 for various informalities is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 10, 11, 34, and 35 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 104, 7-10, 25-28, and 31-34 as being anticipated by Itoh (US 2008/0138249 A1) is maintained in view of applicant’s claim amendments and arguments.
	Rejection of claims 5, 6, 29, and 30 as being unpatentable over Itoh (US 2008/0138249 A1) in view of Warhurst et al (US 2011/0268627 A1) is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 25-28, and 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US 2008/0138249 A1).
With respect to claim 1, Itoh discloses an auto-pipetting apparatus comprising:
a dispensing head (aliquoting/dispensing mechanism 52, See Figs. 1 and 5 and para. 0033) with at least one pipetting tip mandrel (nozzle mechanism 103) having an elongated stud body with an insertion end (aliquoting/dispensing pipe 85) (See Fig. 6 and Para. 0041), the at least one pipetting tip mandrel being configured for mating with a pipetting tip (aliquoting/dispensing tip 100) into which the elongated stud body of the at least one pipetting tip mandrel is inserted insertion end first (See Fig. 7 and para. 0045); 
a first adjustable seal (lower silicon ball 98 with through hole 99) disposed on the elongated stud body and configured so that the first adjustable seal seals the pipetting tip mated to the at least one pipetting tip mandrel, the first adjustable seal being disposed proximally to the insertion end (See Figs. 6A-B and Para. 0044); 
a second adjustable seal (upper silicon ball 98 with through hole 98) disposed on the elongated stud body and configured so that the second adjustable seal seals the pipetting tip mated to the at least one pipetting tip mandrel, the second adjustable seal being disposed distally to the insertion end (See Figs. 6A-B and Para. 0044); and 
the first adjustable seal defines an insertion snubber with a snub surface of the at least one pipetting tip mandrel snubbing insertion of the at least one pipetting tip mandrel into the pipetting tip 
2wherein the second adjustable seal is adjustable between a disengaged position providing a clearance fit between the at least one pipetting tip mandrel and pipetting tip, and an engaged position in which the second adjustable seal contacts the pipetting tip mated to the at least one pipetting tip mandrel effecting a releasable grip and another substantially continuous circumferential contact seal between the pipetting tip and the at least one pipetting tip mandrel around the pipetting tip (See Figs. 5-7 and Paras. 0044-0045).
With respect to claim 2, Itoh discloses that the first adjustable seal forms a clearance fit with the pipetting tip as the at least one pipetting tip mandrel is inserted (See Para. 0045 for discussion of how the inside diameter of the barrel portion 102 of the aliquoting/dispensing tip 100 is larger than the respective outside diameters of the silicone balls 98) (See Claim Interpretation section above; Fig. 7 for depiction of space between the internal sidewall of the aliquoting/dispensing tip 100 and aliquoting/dispensing pipe 85).
With respect to claim 3, applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (See Claim Interpretation section above). Additionally, applicant should note that Para. 0045 of Itoh discloses how the inside diameter of the barrel portion 102 of the aliquoting/dispensing tip 100 is larger than the respective outside 
With respect to claim 4, applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (See Claim Interpretation section above). Additionally, applicant should note that Para. 0045 of Itoh discloses how the inside diameter of the barrel portion 102 of the aliquoting/dispensing tip 100 is larger than the respective outside diameters of the silicone balls 98 (See Fig. 7 for depiction of space between the internal sidewall of the aliquoting/dispensing tip 100 and aliquoting/dispensing pipe 85).
With respect to claim 7, Itoh discloses the inclusion of a drive section (control section 49) connected to the dispensing head and at least one seal adjustment member (moving cylinder 94) operably connected to the drive section and coupled to the at least one pipetting tip mandrel, wherein the at least one seal adjustment member interfaces the second adjustable seal and effects adjustment between the disengaged position and the engaged position (See Figs. 1, 6A-B and Paras. 0031, 0043, and 0048).
With respect to claim 8, Itoh discloses that contact between the pipetting tip and the second adjustable seal in the engaged position forms the another substantially continuous circumferential contact seal between the at least one pipetting tip mandrel and the pipetting tip, and wherein the another substantially continuous circumferential contact seal is effected with but one actuation motion substantially common for each pipetting tip mandrel of the at least one pipetting tip mandrel (See Fig. 7 and Paras. 0048-0052).
With respect to claim 9, Itoh discloses that the at least one seal adjustment member coupled to the at least one pipetting tip mandrel is operably coupled to a common drive member (guide pipe 87) 
With respect to claim 10, Itoh discloses that the drive section comprises a motor (electric motor 70) mounted to a frame (supporting frame 69) of the auto-pipetting apparatus and the motor is operably connected to each of the at least one seal adjustment member via a common screw drive (ball screw 74) (See Fig. 5 and Para. 0038).
With respect to claim 25, Itoh discloses an auto-pipetting method comprising:
Providing a dispensing head (aliquoting/dispensing mechanism 52, See Figs. 1 and 5 and para. 0033) with at least one pipetting tip mandrel (nozzle mechanism 103) having an elongated stud body with an insertion end (aliquoting/dispensing pipe 85) (See Fig. 6 and Para. 0041), the at least one pipetting tip mandrel being configured for mating with a pipetting tip (aliquoting/dispensing tip 100) into which the elongated stud body of the at least one pipetting tip mandrel is inserted insertion end first (See Fig. 7 and para. 0045); 
Providing a first adjustable seal (lower silicon ball 98 with through hole 99) disposed on the elongated stud body and configured so that the first adjustable seal seals the pipetting tip mated to the at least one pipetting tip mandrel, the first adjustable seal being disposed proximally to the insertion end (See Figs. 6A-B and Para. 0044); 
Providing a second adjustable seal (upper silicon ball 98 with through hole 98) disposed on the elongated stud body and configured so that the second adjustable seal seals the pipetting tip mated to the at least one pipetting tip mandrel, the second adjustable seal being disposed distally to the insertion end (See Figs. 6A-B and Para. 0044); and 
Snubbing insertion of the at least one pipetting tip mandrel into the pipetting tip on contact between the pipetting tip and an insertion snubber with a snub surface of the at least one pipetting tip 
adjusting2adjusting the second adjustable seal is adjustable between a disengaged position providing a clearance fit between the at least one pipetting tip mandrel and pipetting tip, and an engaged position in which the second adjustable seal contacts the pipetting tip mated to the at least one pipetting tip mandrel effecting a releasable grip and another substantially continuous circumferential contact seal between the pipetting tip and the at least one pipetting tip mandrel around the pipetting tip (See Figs. 5-7 and Paras. 0044-0045).
With respect to claim 26, Itoh discloses forming, with the first adjustable seal, a clearance fit with the pipetting tip as the at least one pipetting tip mandrel is inserted (See Para. 0045 for discussion of how the inside diameter of the barrel portion 102 of the aliquoting/dispensing tip 100 is larger than the respective outside diameters of the silicone balls 98) (See Claim Interpretation section above; Fig. 7 for depiction of space between the internal sidewall of the aliquoting/dispensing tip 100 and aliquoting/dispensing pipe 85).
With respect to claim 27, Itoh discloses that the snubbing contact of the snub surface, of the first adjustable seal, with the pipetting tip and adjustment of the first adjustable seal closes the clearance fit between the first adjustable seal and the pipetting tip (See Para. 0045 for discussion of how the inside diameter of the barrel portion 102 of the aliquoting/dispensing tip 100 is larger than the respective outside diameters of the silicone balls 98) (See Claim Interpretation section above; Fig. 7 for depiction of space between the internal sidewall of the aliquoting/dispensing tip 100 and 
With respect to claim 28, Itoh discloses forming, with both the first adjustable seal and the second adjustable seal, a clearance fit with the pipetting tip as the at least one pipetting tip mandrel is inserted (See Para. 0045 for discussion of how the inside diameter of the barrel portion 102 of the aliquoting/dispensing tip 100 is larger than the respective outside diameters of the silicone balls 98) (See Claim Interpretation section above; Fig. 7 for depiction of space between the internal sidewall of the aliquoting/dispensing tip 100 and aliquoting/dispensing pipe 85).
With respect to claim 31, Itoh discloses providng a drive section (control section 49) connected to the dispensing head and at least one seal adjustment member (moving cylinder 94) operably connected to the drive section and at least one seal adjustment member operably connected to the drive section and coupled to the at least one pipetting tip mandrel, wherein the at least one seal adjustment member interfaces the second adjustable seal and effecting adjustment between the disengaged position and the engaged position (See Figs. 1, 6A-B and Paras. 0031, 0043, and 0048).
With respect to claim 32, Itoh discloses forming, with contact between the pipetting tip and the second adjustable seal in the engaged position, the another substantially continuous circumferential contact seal between the at least one pipetting tip mandrel and the pipetting tip, wherein the another substantially continuous circumferential contact seal is effected with but one actuation motion substantially common for each pipetting tip mandrel of the at least one pipetting tip mandrel (See Fig. 7 and Paras. 0048-0052).
With respect to claim 33, Itoh discloses that the at least one seal adjustment member coupled to the at least one pipetting tip mandrel is operably coupled to a common drive member (guide pipe 87) with another seal adjustment member (fixed flange portion 93, See Para. 0043) so that each of the at least one seal adjustment member and the other seal adjustment member are actuated in unison with a common actuation of the common drive member (See Paras. 0041-0044).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 5, 6, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Itoh (US 2008/0138249 A1) in view of Warhurst et al (US 2011/0268627 A1).
Refer above for the disclosure of Itoh.
With respect to claims 5 and 29, Itoh fails to disclose that the dispensing head is a 96 pipetting tip dispensing head with the clearance fit having a gap ratio of 1.02 to 1.
Warhurst teaches a manually directed, multi-channel electronic pipetting system, wherein the preferred pipetting head (12) includes an array of 96-tip fittings.  A deck with at least one but preferably two or more well-plate nesting receptacles holds one or more multi-well plates or reagent reservoirs for access by an array of disposable pipette tips mounted to the pipetting head (See Abstract and Para. 0031).  The benefits of use of a 96-channel pipetting head by the system allow for reliable mechanical alignment of the pipette tips (14) while isolating a user from the actual weight of the pipettor, thus allowing for accurate dispensing of desired fluid amounts into corresponding well plates (See Para. 0034).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the 96-tip multi-pipettor of Warhurst into the auto-pipetting apparatus of Itoh for the purpose of allowing for quicker and more efficient simultaneous dispensing of greater quantities of fluid.
The combination of Itoh and Warhurst fail to specifically teach that the dispensing head has a clearance fit having a gap ratio of 1.02 to 1.  However, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).\
With respect to the limitation of the clearance fit ratio, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of combined Itoh and Warhurst with the ratio recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the ratio and/or other variables of the invention are significant or are anything more than one of numerous dimensions that one of ordinary skill in the art would find obvious for the purposes of merely changing the dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that this ratio is rather arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).
With respect to claims 6 and 30, Itoh fails to disclose that the dispensing head is a 384 pipetting tip dispensing head with the clearance fit having a gap ratio of 1.11 to 1.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the 384-tip multi-pipettor of Warhurst into the auto-pipetting apparatus of Itoh for the purpose of allowing for quicker and more efficient simultaneous dispensing of greater quantities of fluid.
The combination of Itoh and Warhurst fail to specifically teach that the dispensing head has a clearance fit having a gap ratio of 1.11 to 1.  However, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the clearance fit ratio, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of combined Itoh and Warhurst with the ratio recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the ratio and/or other variables of the invention are significant or are anything more than one of numerous dimensions that one of ordinary skill in the art would find obvious for the purposes of merely changing the dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that this ratio is rather arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).

Allowable Subject Matter
Claims 11 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach the inclusion of a connecting level that commonly actuates at each of the first and second seal adjustment members so that the second adjustable seal grips the pipetting tip, mated to each of the pipetting tip mandrels of the at least one pipetting tip mandrel, in substantial unison with another second adjustable seal that grips another respective pipetting tip.

Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. Applicant argues that Itoh does not disclose that the first adjustable seal defines an insertion snubber with a snub surface, and that the silicone balls (98) of Itoh are placed into the barrel portion (102) of the dispensing tip (100) with the silicone balls in an un-deformed state, and that only after upward movement of the dispensing pipe (85) upwards to narrow the space between the flange portions (93, 95) and between the other flange portions (96, 97) to deform/compress the silicone balls.  The examiner respectfully disagrees with applicant’s assertion because the premise that Itoh does not teach that the snubbing occurs in the exact same time frame as that discussed by the applicant seems to be irrelevant with regard to the fact that the upper silicone ball of Itoh does provide a snubbing surface for the upper end of the tip barrel to be retained upon.  With regard to the device claims (i.e. 1-11), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  With regard to the method claims, applicant’s current recitation of the process of snubbing insertion of the pipette tip onto the nozzle mechanism does not exclude the additional steps of first compressing the silicone balls so as to elastically deform such that their diameters become larger than the outside diameters of the flange portions.  Applicant should consider the incorporation of language that further structurally defines the size/diameter of the silicone balls relative to the pipette tip.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        March 12, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798